                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

_________________________________________
                                          )
UNITED STATES SECURITIES                  )
AND EXCHANGE COMMISSION,                  )
                                          )
                  Plaintiff,              ) Case No. 17-cv-2251
                                          )
      v.                                  ) Hon. Virginia M. Kendall
                                          )
DANIEL H. GLICK and                       )
FINANCIAL MANAGEMENT                      )
STRATEGIES INC.,                          )
                                          )
                  Defendants,             )
                                          )
      and                                 )
                                          )
GLICK ACCOUNTING SERVICES INC.,           )
EDWARD H. FORTE, and                      )
DAVID B. SLAGTER,                         )
                                          )
                  Relief Defendants.      )
_________________________________________ )


                    SECURITIES AND EXCHANGE COMMISSION’S
                     MOTION FOR ENTRY OF FINAL JUDGMENT
                   AGAINST RELIEF DEFENDANT DAVID SLAGTER

       The SEC respectfully moves for the entry of final judgment against relief defendant

David Slagter. In a nutshell, the SEC and Slagter have reached a settlement that will require

Slagter to pay hundreds of thousands of dollars. Those funds – $362,486, to be exact – will

provide meaningful, much-needed relief to injured investors.

       The proposed settlement also will bring this case to a close. This Court has already

entered judgment against all of the other defendants and relief defendants.

       In support of this motion, the SEC states as follows:
       1.        The SEC filed this action on an emergency basis on March 23, 2017. The

Complaint alleged that Daniel Glick perpetrated a multi-million-dollar fraud against his clients,

many of whom were elderly. He took advantage of senior citizens who entrusted him with their

retirement savings.

       2.        The United States later charged Glick with wire fraud, and he eventually pleaded

guilty. Judge Gettleman ultimately sentenced Glick to 151 months in prison, and ordered him to

pay more than $5.2 million in restitution. See United States v. Glick, 17-cr-739 (N.D. Ill) (Dckt.

No. 40) (Judgment in a Criminal Case). This Court later entered judgment against Glick and his

companies, too. See Dckt. Nos. 137 – 139.

       3.        The SEC also brought claims against David Slagter and Edward Forte. The

Complaint alleged that they were relief defendants, meaning that they received the fruits of

Glick’s fraud. “Collectively, Forte and Slagter received more than $1.5 million from Glick. The

money that Forte and Slagter received is substantially traceable to the funds that Glick received

from investors.” See Cplt., at ¶ 8; see also id. at Count IV.

       4.        This Court entered a default judgment against Edward Forte for his repeated

failure to comply with this Court’s deadlines. The judgment against Forte totals $1,044,270. See

Dckt. No. 151.

       5.        The SEC has now reached a settlement with Slagter, the last remaining party. The

SEC respectfully submits the Consent of Relief Defendant David Slagter (Ex. 1), as well as the

proposed final judgment (Ex. 2).

       6.        The proposed final judgment requires Slagter to pay $362,486. Slagter will pay

$336,249 within 10 days, and will pay the remaining $26,237 within 360 days. The settlement




                                                 2
amount ($362,486) is equal to an inheritance that Slagter recently received from a deceased

relative. See 4/3/19 Tr., at 9-10; see also Dckt. No. 166 (discussing the inheritance).

       7.      The proposed final judgment also includes a financial waiver for Slagter, given

his financial condition as represented in sworn financial statements. Specifically, the proposed

final judgment provides that Slagter is liable for disgorgement of ill-gotten gains in the amount

of $611,064, and prejudgment interest thereon in the amount of $107,855, for a total of

$718,919. But based on the representations made by Slagter in sworn financial statements,

payment of all but $362,486 is waived due to inability to pay.

       8.      The waiver depends on the truthfulness and accuracy of Slagter’s sworn financial

statements. Slagter has agreed that the SEC may petition the Court for an order requiring him to

pay the unpaid portion of the judgment (that is, $356,433, which is $718,919 minus $362,486) if

it learns that his representations were fraudulent, misleading, inaccurate, or incomplete in any

material respect.

       9.      Slagter will pay the funds to the SEC, which will hold the funds for the time

being. The proposed final judgment provides that the SEC may propose a plan to distribute the

funds to the victims, subject to the Court’s approval. See Proposed Final Judgment, at 4-5. SEC

counsel expect to confer with the victims and work with the SEC’s Office of Distributions to

propose a distribution plan to this Court. The SEC will submit its plan to the Court at an

appropriate time.

       10.     The SEC’s Office of Distributions specializes in equitably distributing funds to

fraud victims. The mission of the Office of Distributions is to be the investors’ advocate by

returning money to victims whenever practicable in a fair, reasonable, and efficient manner.




                                                 3
       11.     The proposed final judgment does not include an injunction because Slagter was a

relief defendant, not a defendant, and thus was not charged with violating the federal securities

laws. Instead, the SEC alleged that Slagter received ill-gotten gains as a result of defendant

Daniel Glick’s fraud.

       12.     Slagter agreed that the SEC may present the proposed final judgment to this Court

for its signature and entry. See Consent of Relief Defendant David Slagter, at ¶ 13.

       13.     In the end, the proposed final judgment will bring this litigation to a successful

close. Daniel Glick – the perpetrator of the fraud – will spend over a decade in federal prison.

And the two relief defendants, David Slagter and Edward Forte, will have judgments entered

against them totaling $1,430,756.

       WHEREFORE, the SEC respectfully moves for the entry of final judgment against relief

defendant David Slagter.



Dated: June 14, 2019                          Respectfully submitted,

                                              /s/ Michelle Muñoz Durk
                                              Jeffrey A. Shank (Shankj@sec.gov)
                                              Michelle Muñoz Durk (Munozdurkm@sec.gov)
                                              U.S. Securities and Exchange Commission
                                              175 W. Jackson Blvd., Suite 1450
                                              Chicago, Illinois 60604-2615
                                              Phone: (312) 353-7390
                                              Fax: (312) 353-7398

                                              Attorneys for Plaintiff
                                              U.S. Securities and Exchange Commission




                                                 4
